Black and Edwards to different apartment complexes around the areas
                testified to by the victims. The men, who were wearing hooded jackets,
                exited her vehicle multiple times and returned with stolen goods. Downey
                and another witness, Tara Godfrey, described the stolen goods, which
                matched the items reported stolen by some of the victims.
                              We conclude that the jury could reasonably infer from the
                evidence presented that Black committed the charged crimes.          See NRS
                199.480(3); NRS 200.380(1); NRS 193.165(1). "[I]t is the function of the
                jury, not the appellate court, to weigh the evidence and pass upon the
                credibility of [a] witness," Walker v. State, 91 Nev. 724, 726, 542 P.2d 438,
                439 (1975), and the jury's verdict will not be disturbed where, as here, it is
                supported by sufficient evidence, see Bolden v. State, 97 Nev. 71, 73, 624
                P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571,
                573 (1992).
                              Second, Black contends that his sentence constitutes cruel and
                unusual punishment. We decline to consider this assertion because it is
                not supported by cogent argument.      See Maresca v. State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                     cc:   Hon. Carolyn Ellsworth, District Judge
                           Sanft Law, P.C.
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1907A    c(ieP